—Judgment, Supreme Court, New York County (George Daniels, J.), rendered February 13, 1996, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Given these determinations, the evidence establishes that the search was based on both voluntary consent and a valid search warrant. We have considered and rejected defendant’s remaining claims. Concur — Sullivan, J. P., Wallach, Lerner, Mazzarelli and Buckley, JJ.